NUMBER 13-15-00353-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ANTONIO SANTOS,                                                             APPELLANT,

                                             v.

THE STATE OF TEXAS,                                                           APPELLEE.


                    On appeal from the 138th District Court
                         of Cameron County, Texas.


                           ORDER OF ABATEMENT
              Before Justices Benavides, Perkes, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant's unopposed motion to supplement the

record and abate the appeal, or in the alternative, extend the deadline for filing appellant’s

brief. Appellant’s counsel states that appellant was indicted in 1998 and the records from

that cause number, 98-CR-1421-B are necessary for a complete appellate record.

Without supplementation of both the clerk’s and reporter’s records, counsel states he
cannot prepare the brief.

       The clerk’s record was filed on September 14, 2015. Counsel has requested that

the clerk supplement the record to include missing portions of the record and include the

1998 prior case. A supplemental clerk’s record containing the missing documents was

filed on April 13, 2016. Accordingly, appellant’s motion to supplement the clerk’s record

is DISMISSED AS MOOT.

       The reporter’s record was filed on March 8, 2016. Counsel states that documents

requested to be included in the reporter’s record: pretrial hearings on February 13, 2014,

May 8, 2014, April 7, 2015, and May 8, 2015; have not been filed. When a relevant item

has been omitted from the reporter’s record, the appellate court may by letter direct the

trial court clerk to prepare, certify, and file in the appellate court a supplemental reporter’s

record containing the omitted items. See TEX. R. APP. P. 34.6(d). Accordingly, the

appellant’s motion to supplement the appellate record and to abate the appeal is

GRANTED and the briefing deadlines are suspended.

       The court reporter of the 138th District Court of Cameron County is directed to

prepare supplemental reporter’s record in this cause to include pretrial hearings held on

February 13, 2014, May 8, 2014, April 7, 2015, and May 8, 2015. The supplemental

reporter’s record shall be filed with this Court within 45 days from the date of this order.

       This appeal will be reinstated upon receipt of the supplemental clerk’s and

reporter’s record, or upon further order of this Court.

       IT IS SO ORDERED.




                                               2
                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of April, 2016.




                           3